Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 11/16/2020.
Claims 1 - 1-6, 8, 10-11, 13-19, 22, 25, and 27-29 are pending and have been examined.
Claims 1 - 1-6, 8, 10-11, 13-19, 22, 25, and 27-29 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 10-11, 13-19, 22, 25, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Haldenby et al. (US 20170046806; “Haldenby” hereinafter) and further in view of Jeong et al. (Applicant’s IDs KR 10-2008-0094776).
As per claim 1, Haldenby discloses A digital content delivery tracking method performed by a central server, the digital content delivery tracking method comprising: generating a transfer chain for first digital content in a database of the central server (Haldenby [0045: “In further aspects, business entity 150 may represent a “controlling entity” capable of regulating transaction assets (e.g., units of virtual currency, units of various financial instruments, businesses (e.g. company, corporation, LLC, etc.), physical assets, including tangible products, such as manufactured products, etc.) tracked within distributed electronic ledgers (e.g. hybrid public-private ledgers) in accordance with various embodiments.”]), wherein the generating is performed by a transfer chain manager (Haldenby [0045]); 
[authenticating a first user, wherein the authenticating is performed by a user authenticator] (Haldenby [0048: “For example, the internal regulations associated with business entity 150 may specify that system 140 verify an identity of user 110 (e.g., based on various forms of multi-factor authentication data) and/or obtain specific elements of documentation (e.g., a police report, etc.) prior to initiating the lost private key protocol and/or recovery protocols outlined above.”]; [0025: “The ; 
and generating a first ownership transfer node in the transfer chain, generating a first ownership indicator indicating the first digital content, recording the first ownership indicator in the first ownership transfer node (Haldenby [0026: “In the second transaction (transaction 204), user 110 transfers the tracked asset portion to user 112.”]; [0065: “In an embodiment, one or more of peer systems 160 may be configured to receive, from client device 104 across network 120, information associated with a distribution of, transaction involving, or other action associated with one or more assets tracked within hybrid block-chain ledgers in accordance with various embodiments.”]), and recording an identifier of the first user in the first ownership transfer node, which are performed by the transfer chain manager (Haldenby [0026: “The software application(s) transmit the generated data to one or more of peer systems 160 for verification, processing (e.g., additional cryptographic hashing) and inclusion into a new block of the block-chain ledger.”]; [0049: “In embodiments where the distributed electronic ledger (e.g. hybrid block-chain ledger) is used in tracking ownership information of products, such as manufactured goods, rules may govern, for example, the allocation of ownership interest in the product between joint owner entities, the increase, decrease, or transfer of such ownership interest, and funds distribution between joint owner entities, in the product's life cycle subsequent to such entities acquiring a respective ownership interest therein.”]).
Haldenby does not explicitly teach however, Jeong in an analogous art teaches:
authenticating a first user, wherein the authenticating is performed by a user authenticator (Jeong [p.11: “The client may be authenticated by requesting authentication from the authentication and management unit 20 . The authenticated client may request to transmit specific data, for example, 

As per claim 2, rejection for claim 1 is incorporated and further Haldenby discloses The digital content delivery tracking method of claim 1, further comprising: receiving by the transfer chain manager, from a second user, an ownership request based on the first ownership indicator; 
authenticating the second user, wherein the authenticating is performed by the user authenticator (Haldenby [0048: “For example, the internal regulations associated with business entity 150 may specify that system 140 verify an identity of user 110 (e.g., based on various forms of multi-factor authentication data) and/or obtain specific elements of documentation (e.g., a police report, etc.) prior to initiating the lost private key protocol and/or recovery protocols outlined above.”]; [0025: “The presence of user 108's public key within transaction data included within the conventional block-chain ledger facilitates verification of user 108's digital signature 202C by client device 104 and/or peer systems 160.”]); 
and generating a second ownership transfer node below the first ownership transfer node corresponding to the first ownership indicator of the transfer chain according to the received ownership request (Haldenby [0026: “The software application(s) transmit the generated data to one or more of peer systems 160 for verification, processing (e.g., additional cryptographic hashing) and inclusion into a new block of the block-chain ledger.”]),
 generating a second ownership indicator indicating the first digital content, recording the generated second ownership indicator in the second ownership transfer node, and recording an identifier of the second user in the second ownership transfer node, which are performed by the transfer chain manager (Haldenby [0026: “In the second transaction (transaction 204), user 110 transfers the tracked asset portion to user 112.”]; [0065: “In an embodiment, one or more of peer systems 160 may be configured to receive, from client device 104 across network 120, information associated with a distribution of, transaction involving, or other action associated with one or more assets tracked within hybrid block-chain ledgers in accordance with various embodiments.”]).

As per claim 3, rejection for claim 2 is incorporated and further Haldenby discloses The digital content delivery tracking method of claim 2, wherein the recording of the identifier of the second user in the second ownership transfer node is performed only when there are no lower nodes of the first ownership transfer node corresponding to the first ownership indicator or only when a dedicated ownership for the first digital content has been released (Haldenby [0037: “The executed software applications may cause client devices 102, 104, and 106 to extract, from one or more accessed transaction blocks of the distributed electronic ledger, a copy of an encrypted and/or hashed ownership/rules portion of the transaction block(s) (e.g., including the identification of a holder of a master key) and/or a copy of an encrypted and/or hashed master data block (e.g., encrypted using the master key and including rules permitting preconfigured and/or permissible actions involving the tracked assets).”]). 

As per claim 4, rejection for claim 1 is incorporated and further Haldenby discloses The digital content delivery tracking method of claim 1, further comprising: receiving by the transfer chain manager, from the first user, a delivery request based on the first ownership indicator (Haldenby ; and generating a second ownership transfer node below the first ownership transfer node corresponding to the first ownership indicator of the transfer chain according to the received delivery request, generating a second ownership indicator indicating the first digital content (Haldenby [0026: “In the second transaction (transaction 204), user 110 transfers the tracked asset portion to user 112.”]; [0065: “In an embodiment, one or more of peer systems 160 may be configured to receive, from client device 104 across network 120, information associated with a distribution of, transaction involving, or other action associated with one or more assets tracked within hybrid block-chain ledgers in accordance with various embodiments.”]), and recording the generated second ownership indicator in the second ownership transfer node, which are performed by the transfer chain manager (Haldenby [0085: “For example, client device 102 may obtain the current hybrid block-chain ledger and process the hybrid block-chain ledger to determine that a prior owner transferred ownership of a portion of the tracked assets to user 108 in a corresponding transaction (e.g., transaction 306, schematically illustrated in FIG. 3)”]).

As per claim 5, rejection for claim 4 is incorporated and further Haldenby discloses The digital content delivery tracking method of claim 4, further comprising: receiving by the transfer chain manager, from a second user, an ownership request based on the second ownership indicator; authenticating the second user, wherein the authenticating is performed by the user authenticator (Haldenby [0048: “For example, the internal regulations associated with business entity 150 may specify ; and recording an identifier of the second user in the second ownership transfer node corresponding to the second ownership indicator of the transfer chain according to the ownership request, wherein the recording is performed by the transfer chain manager (Haldenby [0085: “For example, client device 102 may obtain the current hybrid block-chain ledger and process the hybrid block-chain ledger to determine that a prior owner transferred ownership of a portion of the tracked assets to user 108 in a corresponding transaction (e.g., transaction 306, schematically illustrated in FIG. 3)”]).

As per claim 6, rejection for claim 1 is incorporated and further Haldenby discloses The digital content delivery tracking method of claim 1, further comprising: receiving by the transfer chain manager, from the first user, a delivery request based on the first ownership indicator (Haldenby [0083: “A system associated with a centralized authority (e.g., system 140 associated with business entity 150) may generate a rules engine that regulates transactions involving the assets tracked by the hybrid block-chain ledger (e.g., distributions, transfers of ownership, other actions, etc.) and a list of triggering events that, upon detection by system 140, trigger an initiation of one or more of the distributions, transfers, and/or other actions regulated by the generated rules engine.” Describing transfers of asset.]); and generating a first delivery transfer node below the first ownership transfer node corresponding to the first ownership indicator of the transfer chain according to the delivery request, generating a first delivery indicator indicating the first digital content, and recording the generated first delivery indicator in the first delivery transfer node (Haldenby [0026: “In the second transaction (transaction 204), user 110 transfers the tracked asset portion to user 112.”]; [0065: “In an embodiment, one or more of peer systems 160 may be configured to receive, from client device 104 across network 120, information associated with a distribution of, transaction involving, or other action associated with one or more assets tracked within hybrid block-chain ledgers in accordance with various embodiments.”]), which are performed by the transfer chain manager (Haldenby [0085: “For example, client device 102 may obtain the current hybrid block-chain ledger and process the hybrid block-chain ledger to determine that a prior owner transferred ownership of a portion of the tracked assets to user 108 in a corresponding transaction (e.g., transaction 306, schematically illustrated in FIG. 3)”]).

7. (Cancelled)

As per claim 8, rejection for claim 6 is incorporated and further Haldenby discloses The digital content delivery tracking method of claim 6, further comprising: receiving by the transfer chain manager, from a second user, an ownership request based on the first delivery indicator; authenticating the second user, wherein the authenticating is performed by the user authenticator (Haldenby [0048: “For example, the internal regulations associated with business entity 150 may specify that system 140 verify an identity of user 110 (e.g., based on various forms of multi-factor authentication data) and/or obtain specific elements of documentation (e.g., a police report, etc.) prior to initiating the lost private key protocol and/or recovery protocols outlined above.”]; [0025: “The presence of user 108's public key within transaction data included within the conventional block-chain ledger facilitates verification of user 108's digital signature 202C by client device 104 and/or peer systems 160.”]); and generating a second ownership transfer node below the first delivery transfer node corresponding to the first delivery indicator of the transfer chain according to the ownership request, generating a second ownership indicator indicating the first digital content (Haldenby [0026: “In the second transaction (transaction 204), user 110 transfers the tracked asset portion to user 112.”]; [0065: “In an embodiment, one or more of peer systems 160 may be configured to receive, from client device 104 across network 120, information associated with a distribution of, transaction involving, or other action associated with one or more assets tracked within hybrid block-chain ledgers in accordance with various embodiments.”]), recording the generated second ownership indicator in the second ownership transfer node, and recording an identifier of the second user in the second ownership transfer node, which are performed by the transfer chain manager (Haldenby [0085: “For example, client device 102 may obtain the current hybrid block-chain ledger and process the hybrid block-chain ledger to determine that a prior owner transferred ownership of a portion of the tracked assets to user 108 in a corresponding transaction (e.g., transaction 306, schematically illustrated in FIG. 3)”]).

9. (Cancelled)

As per claim 10, rejection for claim 6 is incorporated and further Haldenby discloses The digital content delivery tracking method of claim 6, further comprising: receiving by the transfer chain manager, from the first user, a second delivery request based on the first ownership indicator after generating the first delivery transfer node (Haldenby [0083: “A system associated with a centralized authority (e.g., system 140 associated with business entity 150) may generate a rules engine that regulates transactions involving the assets tracked by the hybrid block-chain ledger (e.g., distributions, transfers of ownership, other actions, etc.) and a list of triggering events that, upon detection by system 140, trigger an initiation of one or more of the distributions, transfers, and/or other actions regulated by the generated rules engine.” Describing transfers of asset.]); and generating a second delivery transfer node below the first ownership transfer node corresponding to the first ownership indicator of the transfer chain according to the second delivery request, generating a second delivery indicator indicating the first digital content (Haldenby [0026: “In the second transaction (transaction 204), user 110 transfers the tracked asset portion to user 112.”]; [0065: “In an embodiment, one or more of peer systems 160 may be configured to receive, from client device 104 across network 120, information associated with a distribution of, transaction involving, or other action associated with one or more assets tracked within hybrid block-chain ledgers in accordance with various embodiments.”]), and recording the generated second delivery indicator in the second delivery transfer node, which are performed by the transfer chain manager (Haldenby [0085: “For example, client device 102 may obtain the current hybrid block-chain ledger and process the hybrid block-chain ledger to determine that a prior owner transferred ownership of a portion of the tracked assets to user 108 in a corresponding transaction (e.g., transaction 306, schematically illustrated in FIG. 3)”]).

As per claim 11, rejection for claim 10 is incorporated and further Haldenby discloses The digital content delivery tracking method of claim 10, further comprising:
receiving by the transfer chain manager, from a third user, a second ownership request based on the second delivery indicator (Haldenby [0083: “A system associated with a centralized authority (e.g., system 140 associated with business entity 150) may generate a rules engine that regulates transactions involving the assets tracked by the hybrid block-chain ledger (e.g., distributions, transfers of ownership, other actions, etc.) and a list of triggering events that, upon detection by system 140, trigger an initiation of one or more of the distributions, transfers, and/or other actions regulated by the generated rules engine.” Describing transfers of asset.]);
authenticating the third user, wherein the authenticating is performed by the user authenticator (Haldenby [0048: “For example, the internal regulations associated with business entity 150 may specify that system 140 verify an identity of user 110 (e.g., based on various forms of multi-; and
generating a third ownership transfer node below the second delivery transfer node corresponding to the second delivery indicator of the transfer chain according to the second ownership request, generating a third ownership indicator indicating the first digital content, recording the generated third ownership indicator in the third ownership transfer node (Haldenby [0026: “In the second transaction (transaction 204), user 110 transfers the tracked asset portion to user 112.”]; [0065: “In an embodiment, one or more of peer systems 160 may be configured to receive, from client device 104 across network 120, information associated with a distribution of, transaction involving, or other action associated with one or more assets tracked within hybrid block-chain ledgers in accordance with various embodiments.”]), and recording an identifier of the third user in the third ownership transfer node, which are performed by the transfer chain manager (Haldenby [0085: “For example, client device 102 may obtain the current hybrid block-chain ledger and process the hybrid block-chain ledger to determine that a prior owner transferred ownership of a portion of the tracked assets to user 108 in a corresponding transaction (e.g., transaction 306, schematically illustrated in FIG. 3)”]).

12. (Cancelled)

As per claim 13, rejection for claim 2 is incorporated and further Haldenby discloses The digital content delivery tracking method of o claim 2, wherein media information is recorded in the second ownership transfer node (Haldenby [0026: “In the second transaction (transaction 204), user 110 .

As per claim 14, rejection for claim 2 is incorporated and further Haldenby discloses The digital content delivery tracking method of one of claim 2, wherein the recording of the identifier of the second user in the second ownership transfer node comprises performing an additional authentication procedure with respect to the second user (Haldenby [0048: “For example, the internal regulations associated with business entity 150 may specify that system 140 verify an identity of user 110 (e.g., based on various forms of multi-factor authentication data) and/or obtain specific elements of documentation (e.g., a police report, etc.) prior to initiating the lost private key protocol and/or recovery protocols outlined above.”]; [0025: “The presence of user 108's public key within transaction data included within the conventional block-chain ledger facilitates verification of user 108's digital signature 202C by client device 104 and/or peer systems 160.”]), and wherein the performing of the additional authentication procedure with respect to the second user comprises: receiving a password set by the first user from the second user; contacting the first user to obtain an approval for the second user; or authenticating the second user by using an identifier of the second user previously received from the first user (Haldenby [0057: “The stored customer data may also include authentication credentials associated with registered users of the financial institution, e.g., a user name, a user-specified password, a system-generated password, an alphanumeric identification number (e.g., a PIN number) specified by the users or assigned by financial system 140, biometric information, and information facilitating enhanced authentication techniques.”]).

15. (Cancelled)

As per claim 16, rejection for claim 1 is incorporated and further Haldenby discloses The digital content delivery tracking method of claim 1, further comprising:
receiving by the transfer chain manager, from a user, a user interface (UI) providing request based on an ownership indicator or a delivery indicator (Haldenby [0059: “In other aspects, system 140 may establish one or more of the rules and/or triggering events based on information received from one or more of users 108, 110, and/or 112, e.g., as input provided to a web page or other graphical user interface (GUI) presented by client devices 102, 104, and/or 106 and provided to system 140.”]); and providing the user with a UI allowing selection of an action function for digital content indicated by the ownership indicator or delivery indicator (hereinafter referred to as a ‘base indicator’) that is the basis of the UI providing request, wherein the providing is performed by the transfer chain manager (Haldenby [0026: “The software application(s) transmit the generated data to one or more of peer systems 160 for verification, processing (e.g., additional cryptographic hashing) and inclusion into a new block of the block-chain ledger.”]; [0049: “In embodiments where the distributed electronic ledger (e.g. hybrid block-chain ledger) is used in tracking ownership information of products, such as manufactured goods, rules may govern, for example, the allocation of ownership interest in the product between joint owner entities, the increase, decrease, or transfer of such ownership interest, and funds distribution between joint owner entities, in the product's life cycle subsequent to such entities acquiring a respective ownership interest therein.”]).

As per claim 17, rejection for claim 16 is incorporated and further Haldenby discloses The digital content delivery tracking method of claim 16, wherein the action function for the digital content comprises a content delivery function and a content providing function for the digital content indicated by the base indicator (Haldenby [0004-0005: “The action may be a transaction corresponding to an automatic increase, decrease, or transfer to another entity, of an entity's registered ownership interest in the product.”]).

As per claim 18, rejection for claim 16 is incorporated and further Haldenby discloses The digital content delivery tracking method of claim 16, further comprising:
receiving by the transfer chain manager, from the user, an input of selecting the action function for the digital content (Haldenby [0129: “A prior owner (e.g., user 108) may elect to further transfer a portion of tracked assets to an additional user (e.g., user 110).”]);
authenticating the user, wherein the authenticating is performed by the user authenticator (Haldenby [0048: “For example, the internal regulations associated with business entity 150 may specify that system 140 verify an identity of user 110 (e.g., based on various forms of multi-factor authentication data) and/or obtain specific elements of documentation (e.g., a police report, etc.) prior to initiating the lost private key protocol and/or recovery protocols outlined above.”]; [0025: “The presence of user 108's public key within transaction data included within the conventional block-chain ledger facilitates verification of user 108's digital signature 202C by client device 104 and/or peer systems 160.”]); and
performing the selected action function with respect to the authenticated user, wherein the selected action function is performed by the transfer chain manager (Haldenby [0134: “The presence of user 110's public key 308B within transaction data included within the hybrid block-chain ledger may enable various devices and systems (e.g., client devices 102, 104, and/or 106, peer systems 160, etc.) to verify user 110's digital signature 310C, as applied to data specifying transaction 310.”]).

As per claim 19, rejection for claim 1 is incorporated and further Haldenby discloses The digital content delivery tracking method of claim 1, further comprising:
receiving by the transfer chain manager, from a user, a content providing request based on an ownership indicator or a delivery indicator (Haldenby [0129: “A prior owner (e.g., user 108) may elect to further transfer a portion of tracked assets to an additional user (e.g., user 110).”]);
authenticating the user, wherein the authenticating is performed by the user authenticator (Haldenby [0048: “For example, the internal regulations associated with business entity 150 may specify that system 140 verify an identity of user 110 (e.g., based on various forms of multi-factor authentication data) and/or obtain specific elements of documentation (e.g., a police report, etc.) prior to initiating the lost private key protocol and/or recovery protocols outlined above.”]; [0025: “The presence of user 108's public key within transaction data included within the conventional block-chain ledger facilitates verification of user 108's digital signature 202C by client device 104 and/or peer systems 160.”]);
providing the authenticated user with digital content indicated by the ownership indicator or delivery indicator (hereinafter referred to as a ‘base indicator’) that is the basis of the content providing request (Haldenby [0150: “In various embodiments, the ownership identifier is associated with all of the entities having a respective registered ownership interest in the product.”]), wherein the providing is performed by the transfer chain manager; and recording a result of providing the digital content indicated by the base indicator, together with an identifier of the authenticated user, in a transfer chain corresponding to the base indicator, wherein the recording is performed by the transfer chain manager (Haldenby [0026: “The software application(s) transmit the generated data to one or more of peer systems 160 for verification, processing (e.g., additional cryptographic hashing) and inclusion into a new block of the block-chain ledger.”]; [0049: “In embodiments where the distributed electronic ledger (e.g. hybrid block-chain ledger) is used in tracking ownership information of ).

20-21. (Cancelled)

As per claim 22, rejection for claim 19 is incorporated and further Haldenby discloses The digital content delivery tracking method of claim 19, further comprising determining whether the digital content indicated by the base indicator is capable of being provided to the authenticated user (Haldenby [0150: “In various embodiments, the ownership identifier is associated with all of the entities having a respective registered ownership interest in the product.”]), wherein the determining is performed by the transfer chain manager, wherein the determining of whether the digital content indicated by the base indicator is capable of being provided comprises:
determining whether there is a lower node of a transfer node corresponding to the base indicator; determining whether the authenticated user is a user of which an identifier has been recorded in the transfer node corresponding to the base indicator; or checking a content access attribute of the transfer node corresponding to the base indicator (Haldenby [0026: “The software application(s) transmit the generated data to one or more of peer systems 160 for verification, processing (e.g., additional cryptographic hashing) and inclusion into a new block of the block-chain ledger.”]; [0049: “In embodiments where the distributed electronic ledger (e.g. hybrid block-chain ledger) is used in tracking ownership information of products, such as manufactured goods, rules may govern, for example, the allocation of ownership interest in the product between joint owner entities, the increase, decrease, or transfer of such ownership interest, and funds ).

23-24. (Cancelled)

As per claim 25, rejection for claim 1 is incorporated and further Haldenby discloses The digital content delivery tracking method of claim 1, wherein the first digital content has a quantity attribute, and the digital content delivery tracking method further comprises:
recording the quantity attribute of the first digital content in the first ownership transfer node, wherein the recording is performed by the transfer chain manager (Haldenby [0150: “In various embodiments, the ownership identifier is associated with all of the entities having a respective registered ownership interest in the product.”]; [0152: “In various embodiments, this information also includes a timestamp of the purchase transaction and/or ownership transfer, an initial product value, and/or an initial ownership allocation.”])); receiving by the transfer chain manager, from the first user, a division request based on the first ownership indicator ; and dividing the first digital content into second digital content and third digital content that have quantity attributes according to the division request, and  the dividing of the first digital content into the second digital content and the third digital content having quantity attributes comprises: generating a fourth ownership indicator indicating the second digital content, generating a fourth ownership transfer node below the first ownership transfer node corresponding to the first ownership indicator of the transfer chain, and recording the identifier of the first user, the quantity attribute of the second digital content, and the fourth ownership indicator in the fourth ownership transfer node; and generating a fifth ownership indicator indicating the third digital content, generating a fifth ownership transfer node below the first ownership transfer node corresponding to the first ownership indicator of the transfer chain, and recording the identifier of the first user, the quantity attribute of the third digital content, and the fifth ownership indicator in the fifth ownership transfer node (Haldenby [0154: “At block 732, payment is received by the retailer (702). For example, joint owner 1 could be a first signatory, and joint owner 2 could be a second signatory, on a loan for a product (e.g. a new car financing loan) and, at 730 and 732, the loan payment could be sent from the joint owner to the retailer who is financing the loan.”]; [0155: See description for join ownership.]).

26. (Cancelled)

As per claim 27, rejection for claim 25 is incorporated however, Haldenby does not teach prohibiting combination as claimed: The digital content delivery tracking method of claim 25, wherein combination of digital content having quantity attributes is prohibited. On the other hand, Haldenby teaches using rules to regulate content (Haldenby [0037: “The executed software applications may cause client devices 102, 104, and 106 to extract, from one or more accessed transaction blocks of the distributed electronic ledger, a copy of an encrypted and/or hashed ownership/rules portion of the transaction block(s) (e.g., including the identification of a holder of a master key) and/or a copy of an encrypted and/or hashed master data block (e.g., encrypted using the master key and including rules permitting preconfigured and/or permissible actions involving the tracked assets).”]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the prohibition as one of the rules to produce an expected result of using prohibition to not allow combination content. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a reliable method of content ownership tracking.

As per claim 28, Haldenby discloses A central server for tracking delivery of digital content, the central server comprising:
a user authenticator configured to authenticate a first user (Haldenby [0048: “For example, the internal regulations associated with business entity 150 may specify that system 140 verify an identity of user 110 (e.g., based on various forms of multi-factor authentication data) and/or obtain specific elements of documentation (e.g., a police report, etc.) prior to initiating the lost private key protocol and/or recovery protocols outlined above.”]; [0025: “The presence of user 108's public key within transaction data included within the conventional block-chain ledger facilitates verification of user 108's digital signature 202C by client device 104 and/or peer systems 160.”]); and
a transfer chain manager configured to generate a transfer chain for first digital content in a database of the central server, generate a first ownership transfer node in the transfer chain, generate a first ownership indicator indicating the first digital content, record the first ownership indicator in the first ownership transfer node (Haldenby [0026: “In the second transaction (transaction 204), user 110 transfers the tracked asset portion to user 112.”]; [0065: “In an embodiment, one or more of peer systems 160 may be configured to receive, from client device 104 across network 120, information associated with a distribution of, transaction involving, or other action associated with one or more assets tracked within hybrid block-chain ledgers in accordance with various embodiments.”]), and record an identifier of the first user in the first ownership transfer node (Haldenby [0037: “The executed software applications may cause client devices 102, 104, and 106 to extract, from one or more accessed transaction blocks of the distributed electronic ledger, a copy of an encrypted and/or hashed ownership/rules portion of the transaction block(s) (e.g., including the identification of a holder of a master key) and/or a copy of an encrypted and/or hashed master data block (e.g., encrypted using the master key and including rules permitting preconfigured and/or permissible actions involving the tracked assets).”]).

As per claim 29, rejection for claim 1 is incorporated and further Haldenby discloses A computer program stored in a recording medium to execute the digital content delivery tracking method of one of claim 1 in a computer (Haldenby [0083: “A system associated with a centralized authority (e.g., system 140 associated with business entity 150) may generate a rules engine that regulates transactions involving the assets tracked by the hybrid block-chain ledger (e.g., distributions, transfers of ownership, other actions, etc.) and a list of triggering events that, upon detection by system 140, trigger an initiation of one or more of the distributions, transfers, and/or other actions regulated by the generated rules engine.” Describing transfers of asset.]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Padmanabhan et al. (US 20190238525) – Blockchain and ledger system disclosed with authentication properties (Padmanabhan [0067: “Conversely, permissioned (e.g., private) blockchains use an access control layer to govern who has access to the network. In contrast to public blockchain networks, validators on private blockchain networks are vetted, for example, by the network owner, or one or more members of a consortium.”]).

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 03/26/2022
/TAELOR KIM/